DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 11/4/2020.  These drawings are approved and entered.
Claim Objections
The numbering of claims appears to be misnumbered.  Claim numbers 5 and 6 are repeated.  Therefore, every claim (and dependency) after claim 6 appears to be off by 2 claim numbers. Misnumbered claims 5-30 have been renumbered as claims 6-32 and appear as such in the prosecution below.  Applicant should correct the claim numbering and dependency on any subsequent correspondence.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11-13, 15-18, 20-23, 26, and 28-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Westfahl (US 2018/0371790).

Re Clm 2:  Westfahl discloses wherein the plurality of nonconductive posts is connected to one another by at least one connecting rod (horizontal members of panel 210).
Re Clm 3:  Westfahl discloses wherein the angle is about 50 to about 85 degrees (para 0049 discloses an angle with a 10 degree slope (i.e. 80 degrees from ground).
Re Clm 4:  Westfahl discloses wherein the plurality of nonconductive posts arranged substantially side-by-side in substantially the same plane (see figs).
Re Clm 5:  Westfahl discloses a nonconductive, modular barrier assembly comprising at least two subunits of claim 1 arranged so that a second edge of a wall panel of a first subunit is positioned substantially adjacent to a first edge of a wall panel of a second subunit (see figs).
Re Clm 6:  Westfahl discloses a corner assembly (corner post 40 with adjacent panels) that comprises a first corner panel (one panel adjacent to corner post; see fig 12) with a first lateral edge (one side edge) and a second lateral edge (opposite side edge), and a second corner panel (other adjacent panel to corner post) with a first lateral edge (one side edge) and a second lateral edge (opposite side edge), wherein the second lateral edge of the first panel is releasably connected to the second lateral edge of the second panel such that the first corner panel is positioned non-linearly with 
Re Clm 7:  Westfahl disclose wherein the first panel and the second panel of the corner assembly independently comprises a plurality of nonconductive posts arranged in a substantially common plane and separated by a gap.  Examiner notes that the panels making up the corner assembly are of the same type as shown in figure 11.  
Re Clm 8:  Westfahl discloses wherein an angle formed between the exterior face of the first corner panel and the exterior face of the second corner panel is about 75 degrees to about 100 degrees.  Figure 12 shows a corner joint of approximately 90 degrees.  
Re Clm 11:  Westfahl discloses a nonconductive (para 0047 discloses the panels being made of plastic or wood), modular barrier system for partitioning or enclosing an area, comprising: one or more wall panels (210) each comprising a plurality of nonconductive posts (as disclosed in para 0047) that are arranged in a common plane (see figs), wherein each post of the plurality of nonconductive posts is separated by a gap (see figs), and wherein the plurality of nonconductive posts are connected by one or more connecting rods (horizontal connecting members); and one or more support assemblies (see figs) for supporting the one or more wall panels on a support surface, wherein the one or more support assemblies each comprises a base (30) and at least one support arm (50) having a proximal end configured for releasable connection to the base and a distal end configured for releasable connection to a wall panel of the one or more wall panels (see figs).
Re Clm 12:  Westfahl discloses wherein the plurality of nonconductive posts of the one or more wall panels are substantially parallel to one another (see figs 1 and 11).
Re Clm 13:  Westfahl discloses wherein each of the plurality of nonconductive posts comprises a first plate (front or rear facing surface) and a second plate (laterally facing surface) arranged substantially perpendicularly to the first plate, wherein the first plates of the plurality of nonconductive 
Re Clm 15:  Westfahl discloses wherein the one or more connecting rods are arranged transversely to the plurality of nonconductive posts (see figs 1 and 11).
Re Clm 16:  Westfahl discloses wherein the one or more connecting rods comprises two or more connecting rods that are spaced along a longitudinal axis of each of the plurality of nonconductive posts (see figs 1 and 11).
Re Clm 17:  Westfahl discloses wherein the plurality of nonconductive posts comprises a reinforced plastic.  Examiner notes that paragraph 0047 discloses the use of plastic as the panels and that the structure of the panels reinforce such material.  
Re Clm 18:  Westfahl discloses wherein each of the plurality of nonconductive posts is substantially the same length (figs 1 and 11).
Re Clm 20:  Westfahl discloses wherein the at least one support arm of the one or more support assemblies has a bracket on the distal end of the at least one support arm that is releasably connectable to a wall panel of the one or more wall panels (see figs 2-7).
Re Clm 21:  Westfahl discloses wherein the proximal end of the at least one support arm of the one or more support assemblies has a bracket that is releasably connectable to the base of the one or more support assemblies (see figs 2-7).
Re Clm 22:  Westfahl discloses one or more releasable fasteners configured to secure the base of the one or more support assemblies to a wall panel of the one or more wall panels (see figs 2-7).
Re Clm 23:  Westfahl discloses: a corner assembly (corner post 40 with adjacent panels) comprising a first panel (adjacent on one side of the corner post 40) with a first lateral edge and a second lateral edge (opposing side edges), and a second panel (other adjacent panel on other side of 
Re Clm 26:  Westfahl discloses a gate assembly (see fig 1) comprising a first panel (left of gate), a second panel (right of gate), and a gate (gate section) comprising a plurality of nonconductive posts that are arranged in a common plane, wherein the plurality of nonconductive posts are separated by a gap, and the plurality of nonconductive posts are connected by one or more connecting rods (see fig 1); wherein the first panel of the gate assembly comprises a first lateral edge for releasable connection to one of the one or more wall panels and a second lateral edge for releasable connection to a first lateral edge of the gate (see fig 1); and wherein the second panel of the gate assembly comprises a first lateral edge for a releasable connection to one of the one or more wall panels and a second lateral edge for a releasable and hinged connection to a second lateral edge of the gate (see fig 1).
Re Clm 28:  Westfahl discloses wherein each of the first and second panels comprises a plurality of nonconductive posts that are arranged in a common plane, wherein the plurality of nonconductive posts are separated by a gap, and wherein the plurality of nonconductive posts are connected by one or more connecting rods (see at least fig 1).
Re Clm 29:  Westfahl discloses a method for installing a nonconductive, modular barrier assembly, comprising providing a modular barrier system comprising: one or more wall panels (210) 
Re Clm 30:  Westfahl discloses wherein arranging the one or more wall panels on the support surface comprises arranging the one or more wall panels at an angle relative to the support surface of about 50 to about 85 degrees (as noted by para 0049, a slope of 10 degrees, i.e. 80 degrees to the support surface, is disclosed).
Re Clm 31:  Westfahl discloses further comprising: providing a corner assembly (corner post 40 with adjacent panels) comprising a first panel (adjacent on one side of the corner post 40) with a first lateral edge and a second lateral edge (opposing side edges), and a second panel (other adjacent panel on other side of corner post 40) with a first lateral edge and a second lateral edge (opposing side edges), wherein the first panel and second panel each comprises a plurality of nonconductive posts arranged in a common plane and separated by a gap, wherein the plurality of nonconductive posts are connected by one or more connecting rods (see figs); releasably connecting the second lateral edge of the first panel of the corner assembly to the second lateral edge of the second panel of the corner assembly such that the first panel is arranged non-linearly with respect to the second panel (@ about 90 degrees); releasably connecting a lateral edge of one of the one or more wall panels to at least one of the first 
Re Clm 32:  Westfahl discloses providing a gate assembly (fig 1), comprising a first panel (left panel), a second panel (right panel), and a gate (gate section) comprising a plurality of nonconductive posts that are arranged in a common plane and separated by a gap, wherein the plurality of nonconductive posts are connected by one or more connecting rods (see fig 1); releasably connecting the first lateral edge of the first panel and/or the second panel of the gate assembly to a wall panel of the one or more wall panels (see fig 1); releasably connecting a second lateral edge of the first panel of the gate assembly to a first lateral edge of the gate (fig 1); and releasably connecting a second lateral edge of the second panel of the gate assembly to a second lateral edge of the gate by means of a hinge (see fig 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Westfahl (US 2018/0371790).

Re Clm 19:  Westfahl fails to explicitly disclose wherein the gap between each of the plurality of nonconductive posts is about 0.375 inches to about 2.0 inches.  Examiner notes that the spacing between fence panel posts is a design consideration in the art depending on the usage of the device.  Examiner notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the spacing of posts such that the gap is about 0.375 inches to about 2.0 inches for the desired use and preventative nature of the fencing device.
Allowable Subject Matter
Claims 9, 10, 24, 25, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060. The examiner can normally be reached Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN P MASINICK/               Primary Examiner, Art Unit 3678